DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
Claims 11-13 have been amended to correct for the rejections made under 35 U.S.C. 112(a) and as such the rejections have been withdrawn.
Claims 11-13 have been amended to correct for the rejections made under 35 U.S.C. 112(b) and as such the rejections have been withdrawn. 
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 6/7/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCormick.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2013/0085746 A1) in view of McCormick et al. (Keith McCormick, et al., “How to Read Simple Data from a Text File into SPSS”, published at https://www.dummies.com/education/math/statistics/how-to-read-simple-data-from-a-text-file-into-spss/, archived at archive.org as of Dec. 7, 2016, and from “SPSS Statistics for Dummies, 3rd Ed.) and in further view of Jilk et al. (US 7,155,400 B1) and Saitou et al. (US 2004/0172377 A1).
Regarding claim 11, Itoh discloses: 
A non-transitory computer readable medium storing instructions which when executed by a processor perform functions for a character display system, (Fig. 2 and Par. 70 of Itoh: data processing system 100, including computer programs stored in hard disc drive / main memory and CPU reading the computer programs; Also Fig. 9 and Paras. 136-137) the character display system using a control unit including a CPU; (Fig. 2 and Par. 70 of Itoh: CPU) a storage device connected to the control unit; (Fig. 2 and Par. 70 of Itoh: proof reading software stored in hard disc drive 13 to a main memory 4, and CPU operating in coordination with hardware and software to operate) and CPU having a display format  (Par. 66 of Itoh: presenting recognized text to operator on screen; Fig. 2 and Par. 70: CPU operating in coordination with hardware and software to operate; Fig. 7 and Paras. 75-76 discloses display of text data for side-by-side comparison including formatting) 


adjusting recognized character data of the verification target obtained from the storage device according to the display format (Par. 63 of Itoh: the terminal 110 recognizes characters existing in the document from the received document image data, and converts the document image data into text data – i.e. verification target in storage device; Par. 66: side-by-side proof reading function has a function of presenting an image of a page of a document and corresponding recognized text to the operator on the same screen, thereby allowing the operator to perform proof reading, where the units in which the image and the text data are displayed by the side-by-side proof reading function are not limited to pages, and the image and the text data may be compared in units of sentences or lines – i.e. obtaining parts of OCR text for display is obtaining recognized character data from storage and adjusting for a display format, further discussed in Par. 72: OCR unit receives image and converts image data to text data, including information on position in image data associated with image data, and Par. 76: side-by-side proof reading performed by displaying portion of the text data resulting from OCR that corresponds to the image 705 is displayed according to a layout 710 that is similar to the image 705)
displaying character image data of the verification target and adjusted recognized-character data on the display device such that characters of the character image data and characters of the adjusted recognized-character data are displayed to be aligned with each other to facilitate comparison between the characters by the verification operator, (Par. 72 of Itoh: image scanning unit 205 optically scans a paper document to generate image data, and supplies image data to OCR unit 210, which recognizes characters existing in the image data, and converts the image data into text data; Fig. 7 and Paras. 75-76: side-by-side proof reading unit 225 provides operator with an environment for performing proof reading by comparing the original image and the text data in predetermined units, presenting an image of a page of the document – i.e. “image data of the verification target” – and corresponding recognized text – i.e. “adjusted recognized character data” -  to operator on the same screen for proof reading, illustrated in Fig. 7; Fig. 9 and Par. 138: display device 11 presenting visual data to user)
wherein the display device displays, in a first area, the characters of the character image data, and in a second area, the characters of the adjusted recognized-character data based on the display format (Par. 72 of Itoh: OCR unit receives image and converts image data to text data, including information on position in image data associated with image data; Fig. 7 and Paras. 75-76 discloses side-by-side comparison including image data 705 and OCR text data 710 in first and second areas; Par. 76: side-by-side proof reading performed by displaying portion of the text data resulting from OCR that corresponds to the image 705 is displayed according to a layout 710 that is similar to the image 705; Fig. 9 and Par. 138: display device 11 presenting visual data to user)
wherein a character size, a character spacing, a character vertical position and a character horizontal position in the second area are displayed according to the display format (Par. 66 of Itoh: side-by-side proof reading function compares original image with text data in predetermined units for proof reading, where image of a page of document and corresponding recognized text are displayed to the operator on the same screen, allowing operator to perform proof reading; Par. 72: OCR unit extracts and converts image data to text data, such that each character contained in the generated text data is associated with a corresponding image portion, where information on a position in the image data, or the like is stored in the text data storage unit 215; Fig. 7 and Paras. 75-76 discloses aligned text for comparison, including at least text box layout alignment for comparison – i.e. character vertical position and character horizontal position – in addition, OCR extracted text for display inherently includes character size and character spacing formatting for a display of the data, which is shown at least in region 710) and 
displaying to the verification operator for comparing the characters of the character image data and the characters of the adjusted recognized-character data to each other through the display device, and the characters of the adjusted recognized character data are verified by the verification operator when the characters of the adjusted recognized-character data match with the characters of the character image data (Par. 75-76 of Itoh: in side-by-side proof reading, the operator can determine the correctness or incorrectness with reference to the context, and thus may be able to find OCR recognition errors – proofreading by operator includes verification; Par. 80 provides tagging document <accept> indicating proof reading verification for side-by-side proof reading is performed; Fig. 9 and Par. 138: display device 11 presenting visual data to user).
Itoh does not explicitly teach the format formatted by the verification operator. 
It would have been obvious to one of ordinary skill in the art, however, to have a format formatted by a user, such as the verification operator, as taught by McCormick.  
McCormick discloses:
	A display format formatted by an operator, adjusting character data according to the display (Pages 2/8-3/8, number 4 of McCormick: “you can also specify how your data is organized.  It can be divided using spaces, comas, tabs, semicolons, or some combination.  Or your data may not be divided – I may be that all the data items are jammed together and each has a fixed width.”, and number 6: “Specify how SPSS is to interpret the text”, inlcuidng how data is read, and rows and lines for text;  Page 4/8, number 7: you can use some other character as a delimiter, or specify whether text is formatted with quotes; Page 4/8, number 8: “you can select the format from the Data Format drop-down list”)
	Adjusting character data according to the display format by the operator (Pages 2/8-3/8, number 4 of McCormick: “you can also specify how your data is organized.  It can be divided using spaces, comas, tabs, semicolons, or some combination.  Or your data may not be divided – I may be that all the data items are jammed together and each has a fixed width.”, and number 6: “Specify how SPSS is to interpret the text”, including how data is read, and rows and lines for text;  Page 4/8, number 7: you can use some other character as a delimiter, or specify whether text is formatted with quotes; Page 4/8, number 8: “you can select the format from the Data Format drop-down list”), wherein the display device displays the characters based on the display format formatted by the verification operator,  (Page 5/8, number 10 of McCormick: Click the Finish button.  The Data View tab of the Data Editor window will eventually display your data; Page 8/8, number 16: After you complete 6 of 6, click the Finish button and wait for the data to load.  The data as formatted in SPSS - See figs on 6/8 and 8/8 showing text file followed by formatted text for display in SPSS:

    PNG
    media_image1.png
    401
    387
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    529
    media_image2.png
    Greyscale
)
Itoh, by incorporating the technique for allowing a user to specify formatting for text display as provided by McCormick, using known electronic interfacing and programming techniques.  The modification results in an improved display of recognized text data by allowing a user to specify the formatting for the display of the text data, for better customization and better serving the user preferences.  
Itoh does not explicitly disclose the distributed computer architecture claimed, as well as the classifying a level of difficulty in verification of a verification target according to attributes of the characters, wherein a verification operator is selected by the verification target classifying device. 
	Jilk discloses: 
A control unit including a CPU, (Fig. 2 and Col. 5, lines 19-37 of Jilk: client/server architecture, including server computer system 205, with one or more processors)
A storage device connected to the control unit (Fig. 2 and Col. 5, lines 37-61 of Jilk: storage subsystem 215 of server computer system 205 containing database 217 with information on each process, task data structure 219 including task pool, and data store for storing input/output, where storage system 215 may be local or distributed)
An operator’s CPU connected to the control unit and the storage device, and having an input device and a display device, (Fig. 2 and Col. 6, lines 3-19 of Jilk: worker terminal 209 coupled to network 203, and communicating task management system view network 203, where worker terminal 209 is conventional personal computer – Examiner takes judicial notice that one of ordinary skill in the art would have found it obvious to use a conventional personal computer having a display and input device [see e.g. Fig. 1 and Abstract of Shannon, US 6,256,192 B1], for displaying the data; Col. 7, lines 14-31 of Jilk: link 107 via network, where task dispatcher 306 assigns task form task pool to qualified workers, and dispatching tasks; Col. 7, line 66 to Col. 8, line 23: workers 105 log into task management system 100 by running worker client process on worker’s terminal, and task dispatcher 306 automatically dispatches a task to qualified worker)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR proofreading user interface provided by Itoh, incorporating the user formatting for input text data for user customization of display as provided by McCormick, with the distributed architecture for matching of workers to tasks provided by Jilk, using known electronic interfacing and programming techniques.  The modification results in an improved OCR proof-reading system by ensuring the qualified proof-readers are assigned to a task, rather than wasting resources and time by randomly assigning work without assessing worker ability, while also allowing for a plurality of workers to be available in a distributed system for a more robust and efficient use of human resources for performing the OCR proofreading, and allowing for more global interaction, rather than the increased cost of gathering personal to a single location.
Itoh does not explicitly disclose providing a list of works for selecting as claimed.
Saitou discloses: 
Providing a list of works on the display device from the control unit, selecting one of the works as a verification target from the input device by the verification operator (Par. 50 of Saitou: Each of the proofreaders who have succeeded to log on to the proofreading server 201 selects a project as a first step. Since there is a case where a proofreader carries multiple proofreading tasks, the proofreading server 201 extracts proofreading task information for each proofreader, and displays a list of incomplete proofreading tasks on a category basis to let the proofreader select a proofreading-required project; Par. 66: mouse cursor for input; Fig. 17 and Par. 71: proofreading terminal)
Itoh and Saitou are directed to user interfaces for providing tasks for proofreading.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR proofreading user interface provided by Itoh, incorporating the user formatting for input text data for user customization of display as provided by McCormick, and the distributed architecture for matching of workers to tasks provided by Jilk, further using the technique of using a selectable list for user selection of work as provided by Saitou, using known electronic interfacing and programming techniques.  The modification results in an improved OCR system by allowing the user more freedom to select tasks, to better accommodate a user’s abilities and personal preferences which may change depending on mood, etc. of the user, and allowing better docket management and performance by incorporating user controls over work.
Regarding claim 13, Itoh further discloses: 
Wherein the CPU keeps the display format based on the latest adjusted display information (Par. 66 of Itoh: page of document and corresponding recognized text are displayed to the operator on the same screen; Par. 72: OCR unit extracts and converts image data to text data, such that each character contained in the generated text data is associated with a corresponding image portion, where information on a position in the image data, or the like is stored in the text data storage unit 215; Fig. 7 and Paras. 75-76 discloses aligned text for comparison, including at least text box layout alignment for comparison – i.e. character vertical position and character horizontal position – in addition, OCR extracted text for display inherently includes character size and character spacing formatting for a display of the data, which is shown at least in region 710)
Itoh modified by McCormick further discloses: 
Wherein the CPU keeps the display format formatted by the verification operator based on the latest adjusted display information, and provides the display format formatted by the verification operator to the operator’s CPU for a next work (Page 5/8 of McCormick, number 9: “Save the format, grab the syntax, or enable caching” where saving the file format for future use is something you would do if you were loading more files of this same format into SPSS – reducing the number of questions to answer and the amount of formatting next time)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR extraction and display of data processing provided by Itoh, by incorporating the technique for allowing a user to specify formatting for text display as provided by McCormick, using known electronic interfacing and programming techniques.  The modification results in an improved display of recognized text data by allowing a user to specify the formatting for the display of the text data, for better customization and better serving the user preferences.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2013/0085746 A1) in view of McCormick et al. (Keith McCormick, et al., “How to Read Simple Data from a Text File into SPSS”, published at https://www.dummies.com/education/math/statistics/how-to-read-simple-data-from-a-text-file-into-spss/, archived at archive.org as of Dec. 7, 2016, and from “SPSS Statistics for Dummies, 3rd Ed. (2015)), Jilk et al. (US 7,155,400 B1) and Saitou et al. (US 2004/0172377 A1) and in further view of Park et al. (US 2013/0179822 A1).
Regarding claim 12, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 12, Itoh modified by McCormick and Jilk further discloses: 
Classifying a level of difficulty in verification of the verification target by the control unit (Col. 4, lines 23-30 of Jilk: managed tasks include repair of documents after OCR; Col. 8, lines 40-51: quality assessment managed by quality unit 311 of task management system, which controls setting the quality standards for tasks of groups of tasks; Col. 12, line 66 to Col. 13, line 9: task is a transient that is assignable to a worker) by the control unit, wherein the verification operator is selected based on the level of difficulty (Col. 7, lines 41-65 of Jilk: task dispatcher 309 assigns tasks from task pool to works based on worker qualifications and the task skills the worker is certified to have, where each task skill may have an associated task skill level, indicated by quality level for the task skill; Col. 9, lines 8-16: database of certification of workers at different levels of task skill) wherein the operator’s CPU is connected to the control unit through a verification target classifying device, and the control unit provides the verification target to the operator’s CPU (Fig. 1 and Col. 4, lines 31-48 of Jilk: customer 103 – i.e. control unit, as shown in Fig. 2 as worker client 213 – task management system 100 – i.e. verification target classifying device – and worker N 105 – i.e. operator, where Col. 5, lines 1-18 discloses customer provides project to task to management system which dispatches task to worker; Fig. 2 and Col. 5, lines 19-48: client/server system 200 including Worker Client 209, Task Management System 100, and Customer Client 207; Col. 5, line 61 to Col. 6, line 2: customer computer system 207 communicating with task management system 100 via network 103; Col. 6, lines 3-18: worker terminal 207 as computer system communicating with task management system 100 via network 103)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR proofreading user interface provided by Itoh, incorporating the user formatting for input text data for user customization of display as provided by McCormick, with the distributed architecture for matching of workers to tasks provided by Jilk, using known electronic interfacing and programming techniques.  The modification results in an improved OCR proof-reading system by ensuring the qualified proof-readers are assigned to a task, rather than wasting resources and time by randomly assigning work without assessing worker ability, while also allowing for a plurality of workers to be available in a distributed system for a more robust and efficient use of human resources for performing the OCR proofreading, and allowing for more global interaction, rather than the increased cost of gathering personal to a single location.
Park discloses:
Classifying a level of difficulty in verification of the verification target according to attributes of the characters by the control unit (Paras. 15 and 221 of Park: reading difficulty judging unit judging whether the character string to be displayed is a character string easy to read or difficult to read based on character attribute determined by the character attribute determination unit)
Examiner notes that the teachings of Park using character attributes to determine difficulty combined with the use of a difficulty level for selecting an operator teaches the verification operator is selected by the attributes of the characters (wherein examiner notes that the language is interpreted as the use of the attributes of the characters for selecting an operator in some manner, rather than the attributes of the characters themselves performing the selecting, as discussed above in the rejection of the claim under 35 U.S.C. 112(b)).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR proofreading user interface provided by Itoh, incorporating the user formatting for input text data for user customization of display as provided by McCormick, within the distributed architecture for matching of workers to tasks provided by Jilk, and using the technique of using a selectable list for user selection of work as provided by Saitou, by further incorporating the technique for determining difficulty of characters as provided by Park, using known electronic interfacing and programming techniques.  The modification results in an improved OCR proof-reading system by allowing for quick difficulty determination of text for more proper assignment to individuals.  Moreover, the modification merely substitutes one known type of task difficulty determination for another known type of task difficulty determination, yielding predictable results of determining character readability difficulty based on character attributes within a proof-reading system utilizing a task difficulty rating.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2013/0085746 A1) in view of McCormick et al. (Keith McCormick, et al., “How to Read Simple Data from a Text File into SPSS”, published at https://www.dummies.com/education/math/statistics/how-to-read-simple-data-from-a-text-file-into-spss/, archived at archive.org as of Dec. 7, 2016, and from “SPSS Statistics for Dummies, 3rd Ed.), Jilk et al. (US 7,155,400 B1) and Saitou et al. (US 2004/0172377 A1) and in further view of imTranslator (“Mouseover Translation Mode”, imTranslator, published at https://about.imtranslator.net/tutorials/presentations/imtranslator-translator-for-firefox/mouseover-translation-mode/, and archived at archive.org as of Aug. 20, 2016).
Regarding claim 14, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 14, Itoh modified by McCormick, Jilk, and Saitou further discloses:
Wherein the first area and the second area are (Par. 66 of Itoh: side-by-side proof reading function compares original image with text data in predetermined units for proof reading, where image of a page of document and corresponding recognized text are displayed to the operator on the same screen, allowing operator to perform proof reading; Fig. 7 and Paras. 75-76 discloses aligned text for comparison, including at least text box layout alignment for comparison – i.e. character vertical position and character horizontal position – Fig. 7 shows text in first region 705 and text in second region 710 vertically aligned, whether orientated top down text-wise or paragraph-wise, and adjacent to one another to form a pair so characters in area 705 can be compared with the characters in 710)
The only limitation not explicitly taught by Itoh is aligning the first area and the second area vertically rather than another orientation. 
imTranslator: 
Wherein the first area and the second area are vertically aligned adjacent to each other to form a pair so that the characters in the first area are compared with the characters in the second area (Page 1/6 of imTranslator, image at bottom of page and corresponding text discloses translation text hovering in adjacent area vertically aligned above corresponding original text)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the OCR proofreading user interface provided by Itoh, incorporating the user formatting for input text data for user customization of display as provided by McCormick, within the distributed architecture for matching of workers to tasks provided by Jilk, and using the technique of using a selectable list for user selection of work as provided by Saitou, by further incorporating the technique for vertically aligning corresponding text areas as provided by imTranslator, using known electronic interfacing and programming techniques.  The modification results in an improved OCR proof-reading system by allowing closely aligned text regions for easier readability.  In addition, the modification merely substitutes one known technique for aligning text areas in one orientation for another orientation, yielding predictable results for aligning text in a vertically adjacent manner for comparison.
Regarding claim 15, Itoh modified by McCormick, Jilk, Saitou, and imTranslator further discloses:
Wherein a plurality of said pairs formed of the first area and the second area is displayed in the display device at one time (Fig. 7 and Paras. 75-76 of Itoh discloses a plurality of pairs between text sections paired between region 705 and 710, namely “Dear IBM Investor:” regions in 705 and 710 and separate region containing remaining text, or alternatively, the display of pairs of paragraphs next to each other)
Examiner further notes "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP 2144.04(VI)(B)).  Applicant merely claims an addition iteration of displaying aligned text regions on the screen, which repeats the same steps for aligning text regions without adding any additional inventive steps that would distinguish the invention from a simple program loop stepping through a display of areas on a screen in the same manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagisawa et al. (US 2011/0286669 A1) discloses: 
A display format formatted by a verification operator (Par. 17 of Hagisawa: user’s input for creation of a layout, which prints the form having the generated layout information; Par. 17: receive user’s input for creation of a layout, where form creation device 110 generates layout information that denotes the layout of form 152, printing form 152 having the generated layout; Par. 24: layout information generated by form creation unit also used in OCR processing by OCR 120; Par. 29: form creation device 110 generates a layout such as shown in FIG. 3 in response to user's input through the operation unit 156; Paras. 31-32: layout generation unit 160 generates layout information that denotes layout of the form 152 in accordance with layout set by ;
	Adjusting character data according to the display format by the verification operator (Par. 45 of Hagisawa: OCR device performs OCR processing based on the referential image data; Par. 65: layout acquisition unit receives referential image data, and image correction unit 224 corrects displacement and tilting in image data of form 152 read by scanner 140 based on the stored referential image data, increasing degree of agreement with referential image; Par. 66: conduct OCR processing on the read form image data by using the layout information correlated with the referential image data; Par. 68: the OCR processing unit 226 reads the layout information containing that form ID from the storage device 204 and, based on the read layout information, conducts OCR processing on the image data of the form 152 read by the scanner 140, i.e. processing to extracts contents such as characters and numbers denoted by the image data from this image data; Par. 69: OCR device 120 conducts OCR processing based on the layout information and referential image data; Par. 70: layout information contains variable information that defines a variable form capable of changing size, shape, location etc. of input region 184 of form 152; Par. 71: using layout information from user’s input, the OCR device uses the layout information containing determined input regions, shape, size, location and number of subdivisions of form for OCR; Par. 73: OCR device 120 corrects the image data of the ;
wherein a character size, a character spacing, a character vertical position and a character horizontal position in the second area are displayed according to the display format formatted by the verification operator (Paras. 35-36 of Hagisawa: layout information includes width and height of block, rows and columns, size of character)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616